Case 4:21-cr-00655-JGZ-EJM Document1 Filed 11/05/20 Page 1 of 2

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
. : . DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO.
Vv MAGISTRATE'S CASE NO,

Luis Manuel Bray-Vazquez

DOB: 1985; Mexican Citi .
98 exican Citizen 20 “90 6 b ? RJ

 

 

Complaint for violation of Title 18, United States Code, Section 554(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about November 4, 2020, in the District of Arizona, Luis Manuei Bray- Vazquez knowingly and fraudulently
exported and sent from the United States, and attempted to export and send from the United States, any merchandise,
article, or object contrary to any law or regulation of the United States, and received, concealed, bought, sold, and in
any manner facilitated the transportation, concealment, and sale of such merchandise, article or object, that is: 5
Kalashnikov-variant high powered rifles, 4 Kalashnikov-style pistols, 3 AR-style high powered rifles, | Barrett 50
caliber rifle, | pistol caliber rifle and 1 pistol; knowing the same to be intended for exportation contrary to any law or
regulation of the United States, to wit: Title 50, United States Code, Section 4819; Title 15, Code of Federal.
Regulations, Part 774; and Title 15, Code of Federal Regulations, Part 738; in violation of Title 18, United States,
Code, Section 554(a).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On November 4, 2020, U.S. Customs and Border Protection Officers conducting outbound inspection operations at
the Mariposa Port of Entry in Nogales, Arizona, encountered Luis Manuel BRAY-Vazquez as he attempted to exit the
United States and enter Mexico as the driver and sole occupant of a U.S. consular vehicle, a tan Chevrolet Suburban:
As officers attempted to open the rear cargo area of the vehicle to conduct a border search, BRAY-Vazquez accelerated
the vehicle and fled. After ficeing from the initial inspection location, BRAY-Vazquez ignored verbal and visual
commands to stop the vehicle from the next officer he encountered and had to swerve in order to avoid striking the
officer, BRA Y-Vazquez traveled a distance before officers stopped the vehicle, yards from the physical U.S.-Mexico
border, by closing the metal exit gate. Officers removed BRAY-Vazquez from the vehicle, secured him and took him
into custody.

Officers then conducted a search of vehicle and observed several firearms inside of a cardboard box in the rear cargo.
area, After processing, officers identified the following firearms, wrapped in plastic, inside of the cardboard box: 5.
Kalashnikov-variant high-powered rifles, 4 Kalashnikov-style pistols, 3 AR-style high-powered rifles, | pistol caliber
rifle and 1 pistol. Officers also found 1 Barrett .50 caliber rifle inside of plastic canopy bag located on the middle row.
seats.

SEE CONTINUATION ON REVERSE

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: N/A H

 

 

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT :
Being duly sworn, I declare that the foregoing is TONY C TRAN ist ne OO oroy
true and correct to the best of my knowledge. OFFICIAL TITLE *

AUTHORIZED AUSA Erica L. Seger ERICA SEGERszttsnanetze |1IS! Special Agent Tony Tran 4

Sworn by telephone _x __ :

SIGNATURE OF MAGISTRATE JUDGE? DATE

 

iE November 5, 2020

 

5

ee Federal rules of Criminal Procedure Rules 3, 4.1, and 54

 

 

 
Case 4:21-cr-00655-JGZ-EJM Document1 Filed 11/05/20 Page 2 of 2

i
k

CONTINUATION OF BASIS OF COMPLAINANT'S CHARGE 20 ° 00657 RJ

After waiving his Miranda rights, BRAY-Vazquez admitted to attempting to transport weapons from the ©
United States into Mexico. BRAY-Vazquez stated that he accepted the job after many months of being asked by the .

criminal! organization to smuggle weapons. BRAY-Vazquez. stated he was never directly threatened but felt it was
implied due to indirect statements made to him about where he lived. Additionally, BRA Y-Vazquez admitted to using
his position as a driver at the U.S. consulate to access U.S. consular vehicles to cross-border smuggle weapons. BRAY-

Vazquez stated he would receive approximately $150 for long guns and $50 for each pistol smuggled. BRAY-Vazquez

also stated that he had previously smuggled weapons into Mexico and knew the weapons were going to a criminal
organization. BRA Y-Vazquez stated he did not have a license to export the weapons from the United States and knew
it was illegal transport the weapons into Mexico. The 15 firearms BRAY-Vazquez intended to export qualifies as

United States Commerce Contro! List items, and therefore, are prohibited by law for export from the United States .,:

inte Mexico without a valid license.

F

 
